Order entered June 29, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-14-01577-CV

                                  WAYNE A. RAND, Appellant

                                                 V.

                            DOROTHY DENNISE RAND, Appellee

                       On Appeal from the 255th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-1306590

                                             ORDER
       Before the Court is appellant’s motion to extend time to file brief. In the motion,

appellant, a pro se inmate, requests not only additional time to file his brief but also a copy of the

supplemental clerk’s record filed June 1, 2015. We GRANT the motion, DIRECT the Clerk of

the Court to send to appellant a copy of the supplemental clerk’s record, and ORDER the brief

be filed no later than July 31, 2015.


                                                        /s/   CRAIG STODDART
                                                              JUSTICE